*519On Motion for Rehearing.
Appellees say they were entitled to just and adequate compensation for the damages sustained on account of the condemnation of their interest in the 184 acres of land. Undoubtedly they were. They also insist they “were entitled to recover legal interest as indemnification or damages and not as interest eo nomine.” As stated in the original opinion, each con-demnee was entitled to participate in the apportionment of the damages assessed in proportion to his or her commutable interest in the land. The commuted value of the interest of appellees in the land was necessarily dependent, to some degree at least, upon the total amount of net returns that might have been reasonably expected to accrue to them from the use thereof during the life expectancy of each, less a correct rate of discount. The present worth of the interest of appellants was also dependent in a measure upon the same considerations. These were proper elements to have been considered in arriving at the amount of money which, if paid in cash, would have reasonably compensated each and all interested parties for the damages resulting from tha condemnation of the land.
However, the amount of the entire damages resulting from the condemnation of the land was finally disposed of by the report of the special commissioners appointed to appraise the damages. Such amount was not an issuable fact at the time of the contested trial. The land had then been converted by operation of law into the cash sum of $8,105.20. This sum of money paid in cash on May 30, 1941, by the City of Waco into the registry 'of the court must necessarily be now regarded as just and adequate compensation to each and all of the former owners of the land for all the damages each has sustained. This sum of money should now be divided among the former owners of all interests in the land on a ratable and proportionate basis and not disproportionately. It is now immaterial what the land or any interest therein might have been worth, or what its reasonable rental value might have been, or what the value of its use might have been to appellees had it not been converted into money. The sole issue before the court below at the time of the trial was the value of the use of $8,105.20 during the life expectancy of Frank Washington and Myrtle Tate. Wé were and still are of the opinion that such value should have been measured by applying a reasonable rate of interest and discount to such fund.
In their motion for rehearing appellees cite and urge the case of Coffman v. Gulf C. & S. F. R. Co., Tex.Com.App., 23 S. W.2d 304, as a controlling authority in support of the judgment of the trial court. Although this case was not cited in the original briefs, we considered the same before our original judgment and opinion was rendered and handed down and reached the conclusion that the holding in that case is not applicable to the issue involved in the case at bar. In the first place, the Coffman case was an action for the recovery of unliquidated damages resulting from tort, whereas in the present proceedings the damages have been liquidated and no tort is or ever was involved. In the Coffman case the Railway Company became liable to the holder of the life estate for the damages resulting from its tort at the time when the property was destroyed, whereas in the present case appellants áre not now and never have been liable to appellees for any damages sustained as a result of the condemnation, and the City of Waco promptly discharged its obligation in full. In the Coffman casei the holder of the life estate, being entitled to the immediate use of the proceeds which were later recovered from the wrongdoer, was denied the use of such proceeds by the failure and refusal of the tort feasor to discharge its legal duty, whereas in the present case Mrs. Tate has not yet become entitled to the use of the proceeds arising from the condemnation and Frank Wa'shington has not been denied any right with respect thereto ■ through the failure of the City of Waco to discharge its legal duty or through the breach of any duty owed to him by appellants. Hence we do not think the Coff-man case is in point as an authority in this case.
Notwithstanding the able arguments of counsel for appellees, we have concluded that their motion for rehearing should-be and the same is hereby overruled.